UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-5890 GCI, INC. (Exact name of registrant as specified in its charter) State of Alaska 92-1820757 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 2550 Denali Street Suite 1000 Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 868-5600 Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) x Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No 1 GCI, INC. A WHOLLY OWNED SUBSIDIARY OF GENERAL COMMUNICATION, INC FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS Page No. Cautionary Statement Regarding Forward-Looking Statements 3 Part I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited) as of March 31, 2013 and December 31, 2012 4 Consolidated Income Statements (unaudited) for the three months ended March 31, 2013 and 2012 6 Consolidated Statements of Stockholder’s Equity (unaudited) for the three months ended March 31, 2013 and 2012 7 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2013 and 2012 8 Condensed Notes to Interim Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 Part II.OTHER INFORMATION Item 6. Exhibits 32 Other items are omitted, as they are not applicable. SIGNATURES 33 2 Cautionary Statement Regarding Forward-Looking Statements You should carefully review the information contained in this Quarterly Report, but should particularly consider any risk factors that we set forth in this Quarterly Report and in other reports or documents that we file from time to time with the Securities and Exchange Commission (“SEC”). In this Quarterly Report, in addition to historical information, we state our future strategies, plans, objectives or goals and our beliefs of future events and of our future operating results, financial position and cash flows. In some cases, you can identify these so-called “forward-looking statements” by words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “project,” or “continue” or the negative of these words and other comparable words. All forward-looking statements involve known and unknown risks, uncertainties and other important factors that may cause our actual results, performance, achievements, plans and objectives to differ materially from any future results, performance, achievements, plans and objectives expressed or implied by these forward-looking statements. In evaluating these statements, you should specifically consider various factors, including those identified under “Risk Factors” in Item 1A of our December 31, 2012 annual report on Form 10-K.Those factors may cause our actual results to differ materially from any of our forward-looking statements. For these forward looking statements, we claim the protection of the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. You should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement, and the related risks, uncertainties and other factors speak only as of the date on which they were originally made and we expressly disclaim any obligation or undertaking to update or revise any forward-looking statement to reflect any change in our expectations with regard to these statements or any other change in events, conditions or circumstances on which any such statement is based. New factors emerge from time to time, and it is not possible for us to predict what factors will arise or when. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Restricted cash Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization of $5,001 and $4,554 at March 31, 2013 and December 31, 2012, respectively Other assets Total other assets Total assets $ See accompanying condensed notes to interim consolidated financial statements. (Continued) 4 GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) March 31, December 31, LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued payroll and payroll related obligations Accrued interest Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party, excluding current maturity Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholder's equity: Common stock (no par): Class A common stock (no par). Authorized 10 shares; issued and outstanding 0.1 shares each at March 31, 2013 and December 31, 2012 Paid-in capital Retained deficit ) ) Total GCI, Inc. stockholder's equity Non-controlling interests Total stockholder's equity Total liabilities and stockholder's equity $ See accompanying condensed notes to interim consolidated financial statements. 5 GCI, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (Unaudited) Three Months Ended March 31, (Amounts in thousands) Revenues $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other expense: Interest expense (including amortization of deferred loan fees) ) ) Other - ) Other expense ) ) Income before income tax expense Income tax expense Net income Net loss attributable to non-controlling interests Net income attributable to GCI, Inc. $ See accompanying condensed notes to interim consolidated financial statements. 6 GCI, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY THREE MONTHS ENDED MARCH 31, 2 (Unaudited) (Amounts in thousands) Shares of Class A Common Stock Class A Common Stock Paid-in Capital Retained Deficit Non-controlling Interests Total Stockholder's Equity Balances at January 1, 2012 $ ) Net income - - - ) Distribution to General Communication, Inc. - - - ) - ) Contribution from General Communication, Inc. - Balances at March 31, 2012 $ ) Balances at January 1, 2013 $ ) Net income - - - ) Distribution to General Communication, Inc. - - - ) - ) Contribution from General Communication, Inc. - Balances at March 31, 2013 $ ) See accompanying condensed notes to interim consolidated financial statements. 7 GCI, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) (Amounts in thousands) Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Deferred income tax expense Share-based compensation expense Other noncash income and expense items Change in operating assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of other assets and intangible assets ) ) Other - Restricted cash - Net cash used in investing activities ) ) Cash flows from financing activities: Borrowing on Senior Credit Facility Net distribution to General Communication, Inc. ) ) Repayment of debt and capital lease obligations ) ) Borrowing of other long-term debt Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying condensed notes to interim consolidated financial statements. 8 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The accompanying unaudited interim consolidated financial statements include the accounts of GCI, Inc. and its direct and indirect subsidiaries and have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. They should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2012, filed with the SEC on March 8, 2013, as part of our annual report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for an entire year or any other period. (1)Business and Summary of Significant Accounting Principles In the following discussion, GCI, Inc. and its direct and indirect subsidiaries are referred to as “we,” “us” and “our.” Basis of Presentation We were incorporated in Alaska in 1997 to affect the issuance of Senior Notes. As a wholly owned subsidiary of General Communication, Inc. (“GCI”), we received through our initial capitalization all ownership interest in subsidiaries previously held by GCI. The GCI and GCI, Inc. interim consolidated financial statements include substantially the same account activity. (a) Business We offer the following services primarily in Alaska: · Postpaid and prepaid wireless telephone services and sale of wireless telephone handsets and accessories, · Video services, · Internet access services, · Wireless roaming for certain wireless carriers and origination and termination of wireline traffic for certain common carriers, · Competitive and incumbent local access services, · Long-distance telephone service, · Data network services, · Broadband services, including our SchoolAccess® offering to rural school districts, our ConnectMD® offering to rural hospitals and health clinics, and managed video conferencing, · Managed services to certain commercial customers, · Sales and service of dedicated communications systems and related equipment, and · Lease, service arrangements and maintenance of capacity on our fiber optic cable systems used in the transmission of services within Alaska and between Alaska and the remaining United States and foreign countries. (b) Principles of Consolidation Our consolidated financial statements include the consolidated accounts of GCI, Inc. and its wholly owned subsidiaries, as well as four variable interest entities (“VIEs”) for which we are the primary beneficiary after providing certain loans and guarantees.These VIEs are Terra GCI Investment Fund, LLC (“TIF”), Terra GCI 2 Investment Fund, LLC (“TIF 2”), Terra GCI 2-USB Investment Fund, LLC (“TIF 2-USB”) and Terra GCI 3 Investment Fund, LLC (“TIF 3”).TIF became a VIE on August 30, 2011.TIF 2 and TIF 2-USB became VIEs on October 3, 2012.TIF 3 became a VIE on December 11, 2012.We also include in our consolidated financial statements non-controlling interests in consolidated subsidiaries for which our ownership is less than 100 percent.All significant intercompany transactions between non-regulated affiliates of our company are eliminated.Intercompany transactions generated between regulated and non-regulated affiliates of our company are not eliminated in consolidation. 9 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) (c) Non-controlling Interests Non-controlling interests represent the equity ownership interests in consolidated subsidiaries not owned by us. Non-controlling interests are adjusted for contributions, distributions, and loss attributable to the non-controlling interest partners of the consolidated entities. Income and loss is allocated to the non-controlling interests based on the respective governing documents. (d) Recently Adopted Accounting Pronouncements Accounting Standards Update (“ASU”) 2012-02, “Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment” allows an entity to assess qualitative factors (such as changes in management, key personnel, strategy, key technology or customers) to determine if it is more likely than not that an indefinite-lived intangible asset is impaired and thus whether it is necessary to perform the quantitative impairment test in accordance with GAAP. The adoption of ASU 2012-02 on January 1, 2013 did not have a material impact on our income statements, financial position or cash flows. ASU 2012-04, “Technical Corrections and Improvements” includes amendments that cover a wide range of topics in the Accounting Standards Codification (“ASC”). These amendments include technical corrections and improvements to the ASC and conforming amendments related to fair value measurements.The amendments in this update will be effective for fiscal periods beginning after December 15, 2012. The adoption of ASU 2012-04 on January 1, 2013 did not have a material impact on our income statements, financial position or cash flows. (e) Regulatory Accounting We account for our regulated operations in accordance with the accounting principles for regulated enterprises.This accounting recognizes the economic effects of rate regulation by recording cost and a return on investment as such amounts are recovered through rates authorized by regulatory authorities.Accordingly, plant and equipment is depreciated over lives approved by regulators and certain costs and obligations are deferred based upon approvals received from regulators to permit recovery of such amounts in future years.Our cost studies and depreciation rates for our regulated operations are subject to periodic audits that could result in a change to recorded revenues. (f) Earnings per Common Share We are a wholly owned subsidiary of GCI and, accordingly, are not required to present earnings per share. Our common stock is not publicly traded. (g) Revenue Recognition We recorded high cost support revenue under the Universal Service Fund (“USF”) program of $10.6 million and $11.1 million for the three months ended March 31, 2013 and 2012, respectively.At March 31, 2013, we have $34.8 million in high cost accounts receivable. (h) Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant items subject to estimates and assumptions include the allowance for doubtful receivables, unbilled revenues, accrual of the USF high cost remote area program support, share-based compensation, inventory at lower of cost or market, reserve for future customer credits, liability for incurred but not reported medical insurance claims, valuation allowances for deferred income tax assets, depreciable and amortizable lives of assets, the carrying value of long-lived assets including goodwill, cable certificates and wireless licenses, our effective tax rate, purchase price allocations, deferred lease expense, asset retirement obligations, the accrual of cost of goods sold (exclusive of depreciation and amortization expense) (“Cost of Goods Sold”), depreciation and the accrual of contingencies and litigation. Actual results could differ from those estimates. 10 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) (i) Income Taxes GCI, Inc., as a wholly owned subsidiary and member of the GCI controlled group of corporations, files its income tax returns as part of the consolidated group of corporations under GCI. Accordingly, all discussions regarding income taxes reflect the consolidated group’s activity. Our income tax expense and deferred income tax assets and liabilities are presented herein using the separate-entity method. (j) Classification of Taxes Collected from Customers We report sales, use, excise, and value added taxes assessed by a governmental authority that is directly imposed on a revenue-producing transaction between us and a customer on a net basis in our Consolidated Income Statements. The following are certain surcharges reported on a gross basis in our Consolidated Income Statements (amounts in thousands): Three Months Ended March 31, Surcharges reported gross $ (2)Consolidated Statements of Cash Flows Supplemental Disclosures Changes in operating assets and liabilities consist of (amounts in thousands): Three Months Ended March 31, Increase in accounts receivable, net $ ) ) Increase in prepaid expenses ) ) Increase in inventories ) ) Decrease in other current assets (Increase) decrease in other assets ) Decrease in accounts payable ) ) Increase in deferred revenues Increase (decrease) in accrued payroll and payroll related obligations ) Increase in accrued liabilities Increase in accrued interest Increase (decrease) in subscriber deposits ) Increase (decrease) in long-term deferred revenue ) Decrease in components of other long-term liabilities ) ) Total change in operating assets and liabilities $ ) ) The following items are for the three months ended March 31, 2013 and 2012 (amounts in thousands): Net cash paid or received: Interest paid, net of amounts capitalized $ 11 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The following items are non-cash investing and financing activities for the three months ended March 31, 2013 and 2012 (amounts in thousands): Non-cash additions for purchases of property and equipment $ Asset retirement obligation additions to property and equipment $ 92 Deferred compensation distribution denominated in shares $ (3)Intangible Assets and Goodwill In connection with our 2013 organizational realignment, it was necessary to reclassify goodwill to conform to the current period’s segment presentation. See Note 6, “Segments” of this Form 10-Q for further discussion of our change in segments. Goodwill will be re-allocated to the segments using a relative fair value approach which is not yet final.Goodwill allocated to our Wireless and Wireline segments as of March 31, 2013 is preliminarily estimated at $15.7 million and $61.6 million, respectively. Goodwill allocated to our Wireless and Wireline segments as of March 31, 2012 is preliminarily estimated at $15.7 million and $59.2 million, respectively. Goodwill assigned to our Wireline segment increased in the fourth quarter of 2012 due to contingent payments to former shareholders of United Utilities, Inc., our wholly owned subsidiary. The amount recorded at December 31, 2012 was the final contingent payment under this agreement. Amortization expense for amortizable intangible assets was as follows (amounts in thousands): Three Months Ended March 31, Amortization expense $ Amortization expense for amortizable intangible assets for each of the five succeeding fiscal years is estimated to be (amounts in thousands): Years Ending December 31, $ (4)Financial Instruments Fair Value of Financial Instruments The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties. At March 31, 2013 and December 31, 2012, the fair values of cash and cash equivalents, net receivables, inventories, accounts payable, accrued payroll and payroll related obligations, accrued interest, accrued liabilities, and subscriber deposits approximate their carrying value due to the short-term nature of these financial instruments. The carrying amounts and approximate fair values of our financial instruments at March 31, 2013 and December 31, 2012 follow (amounts in thousands): 12 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) March 31, December 31, Carrying Amount Fair Value Carrying Amount Fair Value Current and long-term debt and capital lease obligations $ Other liabilities The following methods and assumptions were used to estimate fair values: Current and long-term debt and capital lease obligations:The fair values of the $325.0 million in aggregate principal amount of 6.75% Senior Notes due 2021, the $425.0 million in aggregate principal amount of 8.63% Senior Notes due 2019, Rural Utilities Service debt, CoBank mortgage note payable, and capital leases are based upon quoted market prices for the same or similar issues or on the current rates offered to us for the same remaining maturities.The fair value of our Senior Credit Facility is estimated to approximate the carrying value because this instrument is subject to variable interest rates. Other Liabilities:Lease escalation liabilities are valued at the discounted amount of future cash flows using quoted market prices on current rates offered to us. Deferred compensation liabilities are carried at fair value, which is the amount payable as of the balance sheet date. Asset retirement obligations are recorded at their fair value and, over time, the liability is accreted to its present value each period. Fair Value Measurements Assets measured at fair value on a recurring basis as of March 31, 2013 and December 31, 2012 are as follows (amounts in thousands): Fair Value Measurement at Reporting Date Using March 31, 2013 Assets Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Deferred compensation plan assets (mutual funds) $ - - Total assets at fair value $ - - December 31, 2012 Assets Deferred compensation plan assets (mutual funds) $ - - Total assets at fair value $ - - The valuation of our mutual funds is determined using quoted market prices in active markets utilizing market observable inputs. (5)Stockholder’s Equity Shared-Based Compensation GCI’s Amended and Restated 1986 Stock Option Plan ("Stock Option Plan"), provides for the grant of options and restricted stock awards (collectively "award") for a maximum of 15.7 million shares of GCI Class A common stock, subject to adjustment upon the occurrence of stock dividends, stock splits, mergers, consolidations or certain other changes in corporate structure or capitalization. If an award expires or terminates, the shares subject to the award will be available for further grants of awards under the Stock Option Plan. The Compensation Committee of GCI’s Board of Directors administers the Stock Option Plan. Substantially all restricted stock awards granted vest over periods of up to three years. Substantially all outstanding options vest in equal installments over a period of five years and expire ten years from the date of grant. There have been no options granted since 2010. The requisite service period of our awards is generally the same as the vesting period. Options granted pursuant to the Stock Option Plan are only exercisable if at the time of exercise the option holder is our employee, non-employee director, or a consultant or advisor working on our behalf. New shares of GCI Class A common stock are issued when restricted stock awards are granted or stock option agreements are exercised. We have 3.1 million shares available for grant under the StockOption Plan at March 31, 2013. 13 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The total fair value of options vesting during the three months ended March 31, 2013 and 2012, was $32,000 and $474,000, respectively.The total intrinsic values, determined as of the date of exercise, of options exercised in the three months ended March 31, 2013 and 2012, were $134,000 and $768,000, respectively. We received $301,000 and $1.4 million in cash from stock option exercises in the three months ended March 31, 2013 and 2012, respectively. A summary of nonvested restricted stock award activity under the Stock Option Plan for the three months ended March 31, 2013, follows (share amounts in thousands): Weighted Average Grant Date Shares Fair Value Nonvested at January 1, 2013 $ Granted $ Vested ) $ Forfeited (1
